Citation Nr: 0204413	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  01-03 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of 
improved death pension in the calculated amount of $2,676.

2.  Entitlement to waiver of recovery of an overpayment of 
improved death pension in the calculated amount of $4,028.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, N.G., and E.J.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran, who had active service from March 1953 to 
February 1955, died in 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1999 and March 2000 
decisions by the Department of Veterans Affairs (VA) 
Committee on Waivers and Compromises of the Regional Office 
in St. Petersburg, Florida, that denied waiver of recovery of 
overpayments in the calculated amounts of $2,676 and $4,028, 
respectively.

During a personal hearing, held before a member of the Board 
in September 2001, testimony was offered regarding a belief 
that a claim for accrued benefits might still be pending.  
The record indicates that a January 1997 RO decision denied a 
claim for accrued benefits.  In September 1997 the appellant 
submitted a notice of disagreement with the denial of her 
claim for accrued benefits.  In July 2000 a statement of the 
case was issued addressing the issue of entitlement to 
accrued benefits.  The record does not indicate that a 
substantive appeal was filed.  This matter is referred to the 
RO for clarification concerning the appellant's intent with 
respect to any accrued benefit claim.


REMAND

In a December 1999 statement the appellant indicates that a 
reinstatement of improved death pension benefits from July 1, 
1996, through June 30, 1997, should be accomplished.  She 
indicates that this should result in a substantial reduction 
of her overpayment.  During a personal hearing in September 
2001, before a member of the Board at pages 3 and 31, 
testimony was offered indicating the appellant's desire to 
raise the issue of whether the overpayments, in the 
calculated amount of $2,676 and $4,028 were properly created.  
The issues of whether the overpayments were properly created 
and of whether the recovery of the overpayments should be 
waived are inextricably intertwined, and therefore, the RO 
must adjudicate the former issue before the Board can review 
either issue.  Smith v. Derwinski, 1 Vet.App. 267, 275, 278 
(1991); Schaper v. Derwinski, 1 Vet.App. 430, 436-37 (1991).  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should develop the appellant's 
claim regarding creation of the 
overpayment, including securing 
documentation that reflects the dates and 
amounts of all income received as well as 
expenses paid by the appellant, which had 
bearing on her entitlement to improved 
death pension benefits, for each period 
of the overpayment.

2.  The RO should review the income 
figures in the claims folder and complete 
a full audit for the entire period 
covered by the overpayments, which fully 
justifies the amounts charged.  The 
appellant should be informed of the 
findings, and afforded an opportunity to 
respond.  

3.  After the above development has been 
completed, the RO should review the 
appellant's claim regarding whether the 
overpayments of improved death pension 
benefits were properly created for each 
period.  If the RO finds that the 
overpayments were properly created, in 
full or in part, the RO should notify the 
appellant of the findings, and provide 
her with a full explanation of how the 
overpayments were calculated.  She should 
then be given an opportunity to file a 
notice of disagreement.  If she does so, 
the matter would then become an appellate 
issue, which would merit inclusion in a 
supplemental statement of the case.

4.  The RO should also secure a new 
financial status report from the 
appellant, and readjudicate the appellate 
issues of whether the appellant is 
entitled to waiver of recovery of any 
calculated overpayment.  If the 
determination is unfavorable to the 
appellant, a supplemental statement of 
the case should be provided to the 
appellant and her representative.  They 
should then be afforded the appropriate 
opportunity to respond thereto.  

Thereafter, subject to appellate procedures, the case should 
be returned, if appropriate, to the Board for further 
consideration.  The purpose of this REMAND is to secure 
clarifying data, and to ensure due process of law.  No action 
is required by the appellant unless she receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



